                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ROBERT L. TATUM,
           Plaintiff,

       v.                                                 Case No. 11-C-1131

EARNELL R. LUCAS, TRICIA CARLSON, and
MELISSA ELLIOTT,
           Defendants.
______________________________________________________________________

                                 DECISION AND ORDER

       Robert Tatum, the pro se plaintiff, is proceeding to trial on his claim that he was

unconstitutionally precluded from calling witnesses in his defense during three disciplinary

hearings that occurred while he was an inmate at the Milwaukee County Jail. This order

addresses the parties’ recent motions.

A.     Plaintiff’s Motion in Limine Regarding Rule 36 Admissions

       In his final pretrial report, the plaintiff asked that I “prevent [the defendants] from

advancing at trial any positions contrary to earlier made Rule 36 admissions.” ECF No.

483 at 2. Related to this request, the plaintiff asks that I “establish at the outset of trial”

that defendants Tricia Carlson and Melissa Elliott have admitted that the jail had a policy

of precluding inmates from calling witnesses at disciplinary hearings and that, under this

policy, only the accused inmate could testify. Id. I treat the plaintiff’s request as a motion

in limine.

       To evaluate the plaintiff’s motion, it is necessary to understand the nature of his

claim, which is actually three separate (but related) claims. The first two claims are

personal-capacity claims against the two hearing officers who presided over the plaintiff’s




             Case 2:11-cv-01131-LA Filed 08/25/20 Page 1 of 7 Document 505
disciplinary hearings and who allegedly precluded him from presenting witnesses. To

succeed on each of these two personal-capacity claims, the plaintiff must prove the

following elements: (1) the hearing officer prevented the plaintiff from calling a witness

whose testimony was relevant and not repetitive or unnecessary, Piggie v. Cotton, 344

F.3d 674, 677 (7th Cir. 2003); (2) allowing the plaintiff to call the witness would not have

been “unduly hazardous to institutional safety or correctional goals,” Wolff v. McDonnell,

418 U.S. 539, 566 (1974); and (3) as a result of the disciplinary hearing, the plaintiff was

deprived of a liberty interest, see Piggie, 344 F.3d at 677. If the plaintiff proves these

elements, but the defendants prove that he would have been found guilty of the

disciplinary charges even if he had been allowed to call the requested witnesses, then

the plaintiff will not be able to recover compensatory damages. See Carey v. Piphus, 435

U.S. 247, 260 (1978) (agreeing that claimant may not recover compensatory damages

for denial of due process if outcome would have been the same had a proper hearing

been held). If the defendants show this, then the plaintiff will be limited to recovering

nominal damages (i.e., $1.00). Id. at 266–67.

       The plaintiff’s third claim is an official-capacity claim against the Sheriff of

Milwaukee County under Monell v. Department of Social Services, 436 U.S. 658 (1978).

To succeed on this claim, the plaintiff must demonstrate not only that he was

unconstitutionally deprived of witnesses at his disciplinary hearings, but also that the

denials occurred pursuant to the Sheriff’s policy or custom. See id. at 694. Again, if the

plaintiff proves all of this, but the Sheriff proves that the outcome of the hearings would

have been the same even if the plaintiff had been allowed to call witnesses, then the



                                             2



         Case 2:11-cv-01131-LA Filed 08/25/20 Page 2 of 7 Document 505
plaintiff will not be able to recover compensatory damages but will be limited to nominal

damages.

       The subject of the plaintiff’s motion in limine is Elliott and Carlson’s responses to

his requests for admission under Federal Rule of Civil Procedure 36. See ECF No. 305-

1 at pp. 24–40. In his requests, the plaintiff asked Carlson to admit that “it is [the

Milwaukee County Jail’s] common practice and policy to disallow inmates accused of rule

violations to have any witnesses appear for their defense at disciplinary hearings, and

only the accused is allowed to testify.” ECF No. 305-1 at 32. Carlson admitted this

request. Id. The plaintiff also asked Elliott to admit that she “refused to allow Plaintiff to

call any of his witnesses without stating a reason for the denial.” Id. at 24. Elliott did not

admit this request, but in her response she “affirmatively allege[d]” that “inmates are not

allowed to have witnesses testify at disciplinary hearings.” Id.

       The plaintiff now contends that, as a result of Elliott’s and Carlson’s admissions, it

is conclusively established that the jail had a custom of disallowing witnesses at

disciplinary hearings. It is true that a matter admitted under Rule 36 is conclusively

established unless the court permits the admission to be withdrawn or amended. See

Fed. R. Civ. P. 36(b). Neither Elliott nor Carlson has moved to withdraw or amend her

admission. Thus, for purposes of the plaintiff’s personal-capacity claims against Elliott

and Carlson, the court must assume that the jail had a policy of disallowing witnesses.

However, Elliott and Carlson could be personally liable to the plaintiff even if the jail did

not have a policy of disallowing witnesses. The plaintiff must prove the existence of a jail

policy only in connection with his Monell claim against the Sheriff in his official capacity.

But neither the current sheriff (Earnell Lucas) nor the sheriff at the time of the events

                                              3



         Case 2:11-cv-01131-LA Filed 08/25/20 Page 3 of 7 Document 505
giving rise to this suit (David Clarke, Jr.) has admitted that the jail had a policy of

disallowing witnesses. Moreover, an admission is binding only against the admitting party.

See Riberglass, Inc. v. Techni-Glass Indus., Inc., 811 F.2d 565, 566–67 (11th Cir. 1987).

Thus, even though Elliott and Carlson have admitted that a policy existed, the Sheriff

remains free to dispute this issue and introduce his own evidence in support of his claim

that no policy existed. Such evidence could include eliciting testimony from Elliott and

Carlson that no policy existed.

       In short, while Elliott and Carlson are bound by their admissions, the Sheriff is not.

Thus, the Sheriff is not precluded from offering testimony that contradicts Elliott’s and

Carlson’s admissions. Accordingly, the plaintiff’s motion to preclude the defendants from

introducing evidence contrary to the admissions will be denied.

B.     Defendants’ Motion in Limine to Exclude Dwayne Thomas, Germell Lindsay,
       Michael Collins, and David Clarke, Jr., as Witnesses
       The defendants seek to prevent the plaintiff from calling as witnesses David Clark,

Jr., Dwayne Thomas, Germell Lindsay, and Michael (or Maurice) Collins. Primarily, the

defendants contend that these men would not offer relevant testimony, and that therefore

their testimony would be inadmissible under Federal Rule of Evidence 401. However, at

this point, I cannot find that these witnesses would not offer relevant testimony. As for

David Clarke, Jr.—the sheriff of Milwaukee County at the time the plaintiff was in custody

there—he may have relevant testimony about whether the jail maintained a policy or

practice of disallowing witnesses at disciplinary hearings. So long as the Sheriff denies

that an official policy existed, Clarke’s testimony would be relevant.

       The other three witnesses were inmates at the jail at the time the plaintiff was also

an inmate. The plaintiff believes that these witnesses will be able to testify about the jail’s
                                             4



         Case 2:11-cv-01131-LA Filed 08/25/20 Page 4 of 7 Document 505
policy of disallowing witnesses at disciplinary hearings and about the conditions in the

disciplinary housing unit. Testimony on the first issue is of course relevant to the Monell

claim, and testimony on the second issue could be relevant to damages. The defendants

note that the plaintiff has not shown that any of these men were subject to disciplinary

charges or that they were ever housed in the disciplinary unit. The defendants are correct

on this point. However, this is not grounds for excluding the plaintiff from calling these

witnesses. It is at least reasonable to think that an inmate at the jail will have personal

knowledge about the jail’s policies and about conditions in the disciplinary housing unit.

Thus, I see no basis to preclude the plaintiff from calling these witnesses. Of course, if at

trial the plaintiff is unable to lay a foundation for their testimony by showing that they have

personal knowledge of either the jail’s alleged no-witness policy or the conditions in

disciplinary housing, then I will sustain a relevance objection. But for now, the defendants’

motion in limine will be denied.

       I note that there is the separate matter of the logistics of producing these witnesses

at trial. The three former jail inmates might be in custody somewhere, and if they are, the

court will need to issue writs of habeas corpus ad testificandum to secure their attendance

at trial. Because the court does not wish to waste resources producing witnesses who will

not offer relevant, admissible testimony, the court will not issue writs for incarcerated

witnesses unless the plaintiff shows that each witness has personal knowledge of either

the alleged no-witness policy or the conditions in disciplinary housing. To satisfy this

requirement, the plaintiff must, at the least, show that each former inmate was charged

with disciplinary violations, had his or her own disciplinary hearing, and was at some point



                                              5



         Case 2:11-cv-01131-LA Filed 08/25/20 Page 5 of 7 Document 505
housed in the disciplinary unit. The plaintiff is advised to try to get in touch with his

witnesses to see if they will submit written statements on these points.

       As for David Clarke, Jr., and any other non-incarcerated witness, if the plaintiff

intends to have the witness subpoenaed, he must be prepared to tender the fees for one

day’s attendance and the mileage allowed by law. See Fed. R. Civ. P. 45(b)(1). The

plaintiff is advised that the court may not either waive these fees or pay them on his behalf.

See Shaffer v. Brinegar, 23 F. App’x 580, 584 (7th Cir. 2001).

C.     Plaintiff’s Motion to Accept Rule 26 Disclosures

       The plaintiff has filed a motion to have the court accept his earlier-filed “Rule 26

Disclosures.” ECF No. 480. Although this motion does not precisely identify the Rule 26

disclosures plaintiff is referring to, I assume that the motion is asking that he be allowed

to rely on the final pretrial report he submitted when this case was assigned to Judge

Randa. However, after the plaintiff filed this motion, he submitted a new final pretrial

report. See ECF Nos. 483 & 485. Because the new final pretrial report supersedes the

old one, I will deny as moot the plaintiff’s motion to accept the old.

                                      CONCLUSION

       For the reasons stated, IT IS ORDERED that the plaintiff’s motion in limine

regarding Rule 36 admissions is DENIED.

       IT IS FURTHER ORDERED that the defendants’ motion in limine to exclude

witnesses (ECF No. 484) is DENIED.




                                              6



         Case 2:11-cv-01131-LA Filed 08/25/20 Page 6 of 7 Document 505
      IT IS FURTHER ORDERED that the plaintiff’s motion to accept Rule 26

disclosures (ECF No. 480) is DENIED as MOOT.

      Dated at Milwaukee, Wisconsin, this 25th day of August, 2020.



                                             s/Lynn Adelman________
                                             LYNN ADELMAN
                                             United States District Judge




                                         7



        Case 2:11-cv-01131-LA Filed 08/25/20 Page 7 of 7 Document 505
